discretion." Johnson v. State, 123 Nev. 139, 144, 159 P.3d 1096, 1098
                 (2007). The district court conducted an evidentiary hearing, wherein prior
                 counsel for Cervantes testified. After considering the transcripts of the
                 plea canvass and sentencing, the guilty plea agreement, and the testimony
                 provided at the evidentiary hearing, the district court concluded that
                 Cervantes's plea was knowingly, freely, and voluntarily given. The record
                 supports the district court's determinations, see Molina v. State, 120 Nev.
                 185, 191, 87 P.3d 533, 537-38 (2004), and Cervantes fails to demonstrate
                 that the district court misapplied the standard for determining the
                 voluntariness of his plea or abused its discretion.
                             Third, Cervantes contends that the district court erred by
                 denying his post-conviction petition for a writ of habeas corpus because
                 the district court misapprehended the duties of appointed counsel when it
                 concluded that counsel was appointed only for the limited purpose of
                 reviewing the merits of the post-conviction motion to withdraw the guilty
                 plea. Cervantes claims that counsel was ineffective because counsel had a
                 duty to advocate and pursue the post-conviction motion and because
                 counsel informed the district court that the motion had no legal basis. The
                 district court concluded that counsel was effective.
                             Cervantes fails to demonstrate that he was entitled to counsel
                 or the effective assistance of counsel for his post-conviction motion.   See
                 MeKague v. Warden, 112 Nev. 159, 163, 912 P.2d 255, 257 (1996) ("[T]here
                 is no right to effective assistance of counsel, or counsel at all, in post-
                 conviction proceedings."); see also Coleman v. Thompson, 501 U.S. 722, 752
                 (1991), as modified by Martinez v. Ryan, 566 U.S. „ 132 S. Ct. 1309,
                 1315 (2012). "Where there is no right to counsel there can be no
                 deprivation of effective assistance of counsel." McKague, 112 Nev. at 164-

SUPREME COURT
        DP
     NEVADA
                                                       2
(0) 1947A    e
                65, 912 P.2d at 258. Therefore, the district court did not err by denying
                this claim. See Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970)
                (this court will affirm a decision of the district court if it reaches the right
                result, even if for the wrong reason).
                            Having considered Cervantes's claims and concluded that no
                relief is warranted, we
                             ORDER the judgment of the district court AFFIRMED.


                                                                                    ,   J.
                                                     Pickering




                                                                                        J.
                                                     Saitta


                cc: Hon. Douglas Smith, District Judge
                     Law Office of Julian Gregory, L.L.C.
                     Matthew D. Carling
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) I947A